



Exhibit 10.48





THIRD AMENDMENT TO LEASE




I.    PARTIES AND DATE.
This Third Amendment to Lease (the “Amendment”) dated January 26, 2016, is by
and between THE IRVINE COMPANY LLC, a Delaware limited liability company
(“Landlord”) and MASIMO CORPORATION, a Delaware corporation (“Tenant”).
II. RECITALS.
On June 22, 2012, Irvine Jeronimo Office Park LLC, a Delaware limited liability
company (as successor-in-interest to The Irvine Company LLC, a Delaware limited
liability company), and Tenant entered into a lease for space in a building
(“Jeronimo Building”) located at 9600 Jeronimo Road, Irvine, California
(“Jeronimo Premises”), which lease was amended by a First Amendment to Lease
dated May 29, 2013 and by a Second Amendment to Lease dated November 5, 2014
(“Second Amendment”). The foregoing lease, as so amended, is hereinafter
referred to as the “Lease”.
Landlord and Tenant each desire to modify the Lease to terminate Tenant’s
leasing of the Jeronimo Premises in exchange for leasing approximately 70,722
rentable square feet of space in a building located at 15776 Laguna Canyon Road,
Irvine, California, which space is shown on EXHIBIT A attached to this Amendment
and herein referred to as the “Laguna Canyon Premises”, to extend the Lease Term
as to the Laguna Canyon Premises, to adjust the Basic Rent and to make such
other modifications as are set forth in “III. MODIFICATIONS” next below.
III.    MODIFICATIONS.
A. Premises/Building/Project. Effective as of the “Commencement Date for the
Laguna Canyon Premises” (as hereinafter defined), the “Premises” under the Lease
shall consist of the Laguna Canyon Premises, all references to the “Building” in
the Lease shall be amended to refer to the building located at 15776 Laguna
Canyon Road, Irvine, California (“Laguna Canyon Building”), and all references
to the “Project” in the Lease shall be amended to refer to the Project described
on EXHIBIT Y attached to this Amendment.
B. Termination as to the Jeronimo Premises. The parties agree that,
notwithstanding the current Expiration Date of the Lease, Tenant’s lease as to
the Jeronimo Premises shall terminate at midnight on the day preceding the
“Beneficial Occupancy Date” (the “Jeronimo Premises Termination Date”), provided
that such termination shall not relieve Tenant of (i) any rent or other charges
owed by Tenant, or other obligations required of Tenant, as are set forth in the
Lease from and after the date of this Amendment through and including the
Jeronimo Premises Termination Date, (ii) any obligations which are set forth in
this Amendment, and (iii) any indemnity or hold harmless obligations set forth
in the Lease as to the Jeronimo Premises; provided, however, that for a period
of seven (7) consecutive days after the Jeronimo Premises Termination Date (the
“Relocation Period”), Tenant shall be entitled to retain possession of the
Jeronimo Premises, free of Rent or other charges (other than any additional Rent
for utilities) and without penalty, for the sole purposes of (i) moving
inventory, furniture, fixtures and equipment from the Jeronimo Premises into the
Laguna Canyon Premises, and (ii) cleaning the Jeronimo Premises prior to
surrendering the same to Landlord. Tenant shall quit and surrender possession of
the Jeronimo Premises to Landlord on or before the expiration of the Relocation
Period as required by the provisions of Section 15.3 of the Lease.
Notwithstanding the foregoing, and further notwithstanding any provision in the
Lease to the contrary (including, without limitation, the Holding Over provision
in Section 15.1), Tenant’s use and possession of the Jeronimo Premises from and
after the current Expiration Date set forth in the Lease until the Commencement
Date for the Laguna Canyon Premises shall continue subject to all of the terms
of the Lease, with the monthly Basic Rent remaining at the same amount of Basic
Rent as for the month immediately preceding such current Expiration Date;
provided, however, that in the event the Delivery Date (as defined below) for
the Laguna Canyon Premises has not occurred by September 1, 2016 (the “Outside
Delivery Date”), Tenant, as its sole remedy, may terminate this Lease by giving
Landlord written notice of termination at any time after the Outside Delivery
Date, and Tenant shall specify in such notice of termination the date on which
Tenant desires the Jeronimo Premises Termination Date to occur, which shall in
no event be more than 90 days after the date of delivery of such notice. In such
event, the Lease shall terminate as of the Jeronimo Premises Termination Date so
selected by Tenant, and Landlord shall promptly refund any prepaid Rent and
Security Deposit, if any, previously advanced by Tenant under the Lease and, so
long as Tenant has not previously defaulted under any of its obligations




--------------------------------------------------------------------------------



under the Lease, the parties hereto shall have no further responsibilities or
obligations to each other with respect to this Lease.
C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
1.    Effective as of the Commencement Date for the Laguna Canyon Premises, Item
1 shall be deleted in its entirety and substituted therefor shall be the
following:
“1. Premises: The Premises are more particularly described in Section 2.1.
Address of Building: 15776 Laguna Canyon Road, Irvine, CA”
2.     Effective as of the Commencement Date for the Laguna Canyon Premises,
Item 2 shall be deleted in its entirety and substituted therefor shall be the
following:
“2. Project: Laguna Canyon”
3.
Item 4 is hereby amended by adding the following:

“Commencement Date for the Laguna Canyon Premises” shall be the date that is 60
days after the Beneficial Occupancy Date.”
4.    Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:
“5. Lease Term: The Term shall be extended for a period of 120 months from and
after the “Commencement Date for the Laguna Canyon Premises”, plus such
additional days as may be required to cause the Lease to expire on the final day
of the calendar month.”
5.    Item 6 is hereby amended by adding the following:
“Basic Rent for the Laguna Premises:
Months of Term
or Period for the Laguna Canyon Premises
Monthly Rate Per Rentable Square Foot for the
Laguna Canyon Premises
Monthly Basic Rent (rounded to the nearest dollar) for the Laguna Canyon
Premises
1 - 12
$.95
$67,186.00
13 - 24
$.99
$70,015.00
25 - 36
$1,04
$73,551.00
37 - 48
$1.08
$76,380.00
49 - 60
$1.13
$79,916.00
61 - 72
$1.18
$83,452.00
73 - 84
$1.24
$87,695.00
85 - 96
$1.29
$91,231.00
97 - 108
$1.35
$95,475.00
109 - 120
$1.41
$99,718.00

6.    Effective as of the Commencement Date for the Laguna Canyon Premises, Item
8 shall be deleted in its entirety and substituted therefore shall be the
following:
“8. Floor Area of Premises: Approximately 70,722 rentable square feet”
7.    Item 9 is hereby deleted in its entirety and substituted therefor shall be
the following:
“9. Security Deposit: $109,690.00”




--------------------------------------------------------------------------------



8.    Item 12 is hereby deleted in its entirety and substituted therefor shall
be the following:
“12. Address for Payments and Notices:
LANDLORD
TENANT
Payment Address:
MASIMO CORPORATION
52 Discovery
Irvine, CA 92618
Attn: Chief Information Officer


THE IRVINE COMPANY LLC
P.O. Box #846494
Los Angeles, CA 90084-6494
 
with a copy to:
 
MASIMO CORPORATION
52 Discovery
Irvine, CA 92618
Attn: Legal Department
Notice Address:
and with a copy to:
THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Stuart Kane LLP
620 Newport Center Drive, Suite 200
Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations Irvine Office Properties
Attn: Josh C. Grushkin

9.    Effective as of the Commencement Date for the Laguna Canyon Premises, Item
15 shall be deleted in its entirety and substituted therefor shall be the
following:
“15. Vehicle Parking Spaces: Two Hundred Two (202)”
D. Delivery Date for the Laguna Canyon Premises. Promptly following Landlord
obtaining possession of the Laguna Canyon Premises from the current tenant in
possession, and following the execution of this Amendment (provided Tenant has
delivered all required insurance certificates), Landlord shall tender possession
of the Laguna Canyon Premises to Tenant for purposes of construction of the
“Tenant Improvements” pursuant to the Work Letter attached as Exhibit X to this
Amendment (such date of tender of possession of the Laguna Canyon Premises being
herein referred to as the “Delivery Date”), provided that such delivery shall be
free and clear of the interest of any other third party (except for Tenant
itself), and further provided that, in no event shall the Delivery Date occur
prior to May 10, 2016.
E. Right to Extend the Lease. Section 3.4 of the Lease entitled “Right to Extend
this Lease”, as amended by Section III.B of the Second Amendment, shall remain
in full force and effect and exercisable by Tenant during the Term of the Lease
as extended by this Amendment, except that Section III.B of the Second Amendment
is hereby modified as follows:
(i)    Reference to “SECTION 3.3” is hereby changed to “SECTION 3.4”.
(ii)    The first sentence of the second paragraph is hereby deleted in its
entirety and substituted with the following:
“If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 60-month renewal of comparable and similarly improved space within
Landlord’s portfolio of properties in the immediate vicinity of the Building and
the Project (together with any increases thereof during the extension period) as
of the commencement of the extension period (“Landlord’s Determination”).”
(iii)    The second sentence of the fifth paragraph is hereby deleted in its
entirety and substituted with the following:
“Tenant’s rights under this Section shall belong solely to Masimo Corporation, a
Delaware corporation, and its successors pursuant to a Permitted Transfer, and
except in connection with a Permitted Transfer, any attempted assignment or
transfer of such rights shall be void and of no force and effect.”
F. Security Deposit. Concurrently with Tenant’s delivery of this Amendment,
Tenant shall deliver the sum of $109,690.00 to Landlord, which sum shall be held
by Landlord in accordance with Section 4.3 of the Lease. Section 4.3 of the
Lease is hereby deleted in its entirety and the following substituted therefor:




--------------------------------------------------------------------------------



“SECTION 4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this
Amendment, Tenant shall deposit with Landlord the sum, if any, stated in Item 9
of the Basic Lease Provisions (the “Security Deposit”), to be held by Landlord
as security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to maintain the Premises as
required by Sections 7.1 and 15.2 or any other provision of this Lease. Upon any
Event of Default (as defined in Section 14.1) by Tenant, Landlord may apply all
or part of the Security Deposit as full or partial compensation. If any portion
of the Security Deposit is so applied, Tenant shall within 10 business days
after written demand by Landlord deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount. Landlord
shall not be required to keep the Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest on the Security Deposit. In
no event may Tenant utilize all or any portion of the Security Deposit as a
payment toward any rental sum due under this Lease. Any unapplied balance of the
Security Deposit shall be returned to Tenant or, at Landlord’s option, to the
last assignee of Tenant’s interest in this Lease within 30 days following the
termination of this Lease and Tenant’s vacation of the Premises. Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, or any
similar or successor laws now or hereafter in effect, in connection with
Landlord’s application of the Security Deposit to prospective rent that would
have been payable by Tenant but for the early termination due to Tenant’s
Default (as defined herein).”
G. Signs.
(i)    Effective as of the Jeronimo Premises Termination Date, the provisions of
Section 5.2 of the Lease, entitled “Signs” shall be amended to provide that the
rights granted to Tenant in said Section 5.2 as to “one (1) exterior “building
top” sign on the Building” shall be terminated. Not later than the Jeronimo
Premises Termination Date, Tenant shall remove, at its sole cost and expense,
its signage from the Jeronimo Building and shall repair any damage to the
Jeronimo Building or the Common Areas in connection with such removal.
(ii)    Effective as of the Commencement Date for the Laguna Canyon Premises,
the initial two sentences of Section 5.2 of the Lease shall be deleted in their
entirety and substituted therefor shall be the following:
Except for two (2) exterior “building-top” signs identifying Tenant’s name
and/or logo and installed at a location designated by Landlord, Tenant shall
have no right to maintain signs in any location in, on or about the Laguna
Canyon Premises, the Laguna Canyon Building or the Project and shall not place
or erect any signs that are visible from the exterior of the Laguna Canyon
Building.
(iii) Tenant’s exterior signage rights under Section 5.2 (as amended hereby)
belong solely to Masimo Corporation and its successors pursuant to a Permitted
Transfer, and, except in connection with a Permitted Transfer, any attempted
assignment or transfer of such rights shall be void and of no force and effect.
H. Landlord’s Warranty.
(i)    Landlord warrants to Tenant that the roof, plumbing, fire sprinkler
system, lighting, heating, ventilation and air conditioning systems (including
the Legacy HVAC Units, but not any New HVAC Units, as each are defined below),
structural components, elevators and electrical systems serving the Laguna
Canyon Premises shall be in good operating condition on the Commencement Date
for the Laguna Canyon Premises and during the initial 30 days of the Term as to
the Laguna Canyon Premises. Notwithstanding the foregoing, Landlord’s warranty
obligation contained in this Section shall not apply: (a) to the costs and
expenses of periodic maintenance of the roof, plumbing, fire sprinkler system,
lighting, heating, ventilation and air conditioning systems and electrical
systems serving the Laguna Canyon Premises, nor (b) to the extent of the
negligence or willful misconduct by Tenant, its employees, agents, contractors,
licensees or invitees (in which case Tenant shall be responsible for the
reasonable costs of such repairs and/or replacements). Provided that Tenant
shall notify Landlord of a non-compliance with the foregoing warranty on or
before 30 days following the Commencement Date for the Laguna Canyon Premises,
then Landlord shall, except as otherwise provided in the Lease, promptly after
receipt of written notice from Tenant setting forth the nature and extent of
such non-compliance, rectify same at Landlord’s cost and expense (and not a
Project Cost).
(ii)    Landlord shall correct, repair and/or replace any non-compliance of the
exterior of the Building and/or the Common Areas with all building permits and
codes in effect and applicable as of the execution of this Amendment, including
without limitation, the provisions of Title III of the Americans With
Disabilities Act (“ADA”), including without limitation, any cost of ADA
compliance as to the exterior of the Building and/or the Common Areas triggered
by the permitting or




--------------------------------------------------------------------------------



construction of the Tenant Improvements. Said costs of compliance shall be
Landlord’s sole cost and expense and shall not be part of Project Costs;
provided that any cost of ADA compliance within the Laguna Canyon Premises
triggered by the permitting and/or construction of the Tenant Improvements (as
opposed to the exterior of the Building and/or the Common Areas) shall be
included as part of the “Completion Cost” of the Tenant Improvement Work (as
defined in the Work Letter). Landlord shall correct, repair or replace any
non-compliance of the exterior of the Building and/or the Common Areas with any
revisions or amendments to applicable building codes, including the ADA,
becoming effective after the execution of this Amendment, provided that the
amortized cost of such repairs or replacements (amortized over the useful life
thereof) shall be included as Project Costs payable by Tenant. All other ADA
compliance issues which pertain to the Premises, including without limitation,
in connection with Tenant’s construction of any Alterations or other
improvements in the Laguna Canyon Premises (and any resulting ADA compliance
requirements in the Common Areas if Landlord shall consent to same as more
particularly provided in Section 7.3 of the Lease) and the operation of Tenant’s
business and employment practices in the Laguna Canyon Premises, shall be the
responsibility of Tenant at its sole cost and expense. The repairs, corrections
or replacements required of Landlord or of Tenant under the foregoing provisions
of this Section shall be made promptly following notice of non-compliance from
any applicable governmental agency.
(iii)    Notwithstanding the provisions of Section 7.2 of the Lease, Landlord
agrees to repair and/or replace, at its sole cost and expense and not as a
Project Cost, the structural components of the roof, the load-bearing walls and
the foundations and footings of the Building. Notwithstanding the foregoing,
Landlord’s obligation contained in this Section III.H(iii) to bear such costs
and expenses shall not apply: (i) to the costs and expenses of periodic
maintenance of the roof, walls, foundations and footings of the Building, nor
(ii) to the extent of the negligence or willful misconduct by Tenant, its
employees, agents, contractors, licensees or invitees (in which case Tenant
shall be responsible for the reasonable costs of such repairs and/or
replacements). The repairs or replacements required of Landlord pursuant to this
Section III.H(iii) shall be made promptly following notice from Tenant.
I. Beneficial Occupancy. Landlord agrees that Tenant shall be permitted to
occupy the Laguna Canyon Premises for a period of sixty (60) days prior to the
Commencement Date for the Laguna Canyon Premises beginning on the Beneficial
Occupancy Date, as defined hereinbelow (the “Beneficial Occupancy Period”), for
all purposes permitted under this Lease, including without limitation the
commencement of Tenant’s regular business activities in the Laguna Canyon
Premises, subject to the following terms and conditions: (a) prior to any such
early occupancy by Tenant, Tenant shall deliver to Landlord (i) the first
installment of Basic Rent and Operating Expenses due under the Lease as to the
Laguna Canyon Premises, (ii) the Security Deposit set forth in Item 9 of the
Basic Lease Provisions, and (iii) the required certificate(s) of insurance; and
(b) Tenant’s occupancy of the Laguna Canyon Premises prior to the Commencement
Date for the Laguna Canyon Premises shall be subject to all of the covenants and
conditions on Tenant’s part contained in this Lease (including, without
limitation, obligation to pay Tenant’s Share of Operating Expenses as of the
Beneficial Occupancy Date, and the covenants contained in Sections 5.3, 6.1,
7.1, 7.3, 7.4, 10.1 and 10.3 of the Lease), except for the obligation to pay
Basic Rent and Operating Expenses (other than any utilities specific to the
Premises that may be included within Operating Expenses). The Beneficial
Occupancy Period shall begin on the date (the “Beneficial Occupancy Date”) that
is the earlier of (i) six (6) months after the Delivery Date, or (ii) the date
the Laguna Canyon Premises are “ready for occupancy”. The Laguna Canyon Premises
shall be deemed “ready for occupancy” when Tenant has substantially completed
the Tenant Improvement Work pursuant to the Work Letter attached to this
Amendment but for minor punch list matters, and has obtained the requisite
governmental approvals for Tenant’s occupancy of the Laguna Canyon Premises in
connection with such work.
J. Brokers.  Article XVIII of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company (“Landlord’s Broker”) is the agent of Landlord
exclusively and Zuvich Corporate Advisors (“Tenant’s Broker”) is the agent of
Tenant exclusively.  By the execution of this Amendment, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified
herein, which acknowledgement and confirmation is expressly made for the benefit
of Tenant’s Broker.  If there is no Tenant’s Broker so identified herein, then
such acknowledgement and confirmation is expressly made for the benefit of
Landlord’s Broker.  By the execution of this Amendment, Landlord and Tenant are
executing the confirmation of the agency relationships set forth herein. The
warranty and indemnity provisions of Article XVIII of the Lease, as amended




--------------------------------------------------------------------------------



hereby, shall be binding and enforceable in connection with the negotiation of
this Amendment.
K. Leased Premises. Section 2.1 of the Lease is hereby supplemented by adding
the following:
“The Premises shall include the non-exclusive right of Tenant to use and have
access to the janitorial closets and electrical and telephone rooms on the
floors of the Building which contains the Premises as well as the use of and
access to the ceilings, walls and floors of the Premises for purposes of
installing, maintaining, repairing and replacing wiring, conduit and cable
serving Tenant’s equipment within the Premises, provided that any such
installation, maintenance, repair and replacement shall be performed in
accordance with, and subject to, the terms and provisions of this Lease.
Landlord shall also have the right to the use of and access to all such areas
consistent with the terms and provisions of this Lease for the purpose of
performing its obligations and exercising its rights hereunder.”
L. Acceptance of Premises. Section 2.2 of the Lease is hereby deleted in its
entirety and the following substituted therefor:
“SECTION 2.2. ACCEPTANCE OF PREMISES. Except as otherwise expressly provided in
this Lease, Tenant’s lease of the Premises shall be on an “as is” basis without
further alteration, addition or improvement to the Premises whatsoever. Except
as provided in Section 2.4 below and as otherwise set forth herein, Tenant
acknowledges that neither Landlord nor any representative of Landlord has made
any representation or warranty with respect to the Premises, the Building or the
Project. Not by way of limitation of the foregoing, no warranty is made with
respect to the suitability or fitness of the Premises, the Building or the
Project for any purpose, including without limitation any representations or
warranties regarding the compliance of Tenant’s use of the Premises with the
applicable zoning or regarding any other land use matters, and Tenant shall be
solely responsible as to such matters. Further, neither Landlord nor any
representative of Landlord has made any representations or warranties regarding
(i) what other tenants or uses may be permitted or intended in the Building or
the Project, (ii) any exclusivity of use by Tenant with respect to its permitted
use of the Premises as set forth in Item 3 of the Basic Lease Provisions, or
(iii) any construction of portions of the Project not yet completed. Tenant
further acknowledges that the flooring materials which may be installed within
portions of the Premises located on the ground floor of the Building may be
limited by the moisture content of the Building slab and underlying soils.
Notwithstanding the foregoing, Landlord represents that, to the current, actual
knowledge of Landlord’s property manager for the Project, without the duty of
independent investigation or inquiry, the ground floor slabs of the Building do
not have moisture issues. The Premises shall be delivered to Tenant in broom
clean condition, with all of the Building systems servicing the Premises in good
working condition. As of the Commencement Date, Tenant shall be conclusively
deemed to have accepted the Premises and those portions of the Building and
Project in which Tenant has any rights under this Lease, which acceptance shall
mean that it is conclusively established that the Premises and those portions of
the Building and Project in which Tenant has any rights under this Lease were in
satisfactory condition and in conformity with the provisions of this Lease.”
M. Operating Expenses. Section 4.2(i) of the Lease is hereby supplemented by
adding the following additional items that shall not be included in Operating
Expenses:
(14)    Any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(15)    Costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of the operation, management, repair, replacement and maintenance of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;
(16)    The wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided that in no event shall Operating Costs include wages and/or benefits
attributable to personnel above the level of portfolio property manager or chief
engineer;
(17)    Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in




--------------------------------------------------------------------------------



Project Costs pursuant to the definition in subsection (e) above or by other
express terms of this Lease;
(18)    Legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project; and
(19)     Cost of service, maintenance and repair with respect to any New HVAC
Units (as defined below), such being deemed supplemental HVAC equipment serving
only the Premises pursuant to Section 7.2 of the Lease.
N. Hazardous Materials. Section 5.3 of the Lease is hereby supplemented by
adding the following to Section 5.3(f):
“To the best of Landlord’s knowledge and except as disclosed in Exhibit C to
this Lease, as of the date of this Lease, there are no toxic or hazardous
materials present in or under the Building or Project except for standard
products typically used in the operation and maintenance of an industrial
building. Should any such materials be discovered and should their remediation
be legally required, then unless such materials were introduced by Tenant, its
agents, employees, subtenants, vendors, licensees, invitees or contractors,
Landlord shall remediate same at its expense and shall hold Tenant harmless from
any cost in connection therewith.”
O. Utilities and Services. Section 6.1 of the Lease is hereby deleted in its
entirety and the following substituted therefor:
“SECTION 6.1. UTILITIES AND SERVICES. (a)    Tenant shall be responsible for and
shall pay promptly, directly to the appropriate supplier, all charges for water,
gas, electricity, sewer, heat, light, power, telephone, telecommunications
service, refuse pickup, janitorial service, interior landscape maintenance and
all other utilities, materials and services furnished directly to Tenant or the
Premises or used by Tenant in, on or about the Premises during the Term,
together with any taxes thereon. If any utilities or services are not separately
metered or assessed to Tenant, Landlord shall make a reasonable determination of
Tenant’s proportionate share of the cost of such utilities and services, and
Tenant shall pay such amount to Landlord, as an item of additional rent, within
thirty (30) days after delivery of Landlord’s statement or invoice therefor.
Alternatively, Landlord may elect to include such cost in the definition of
Project Costs in which event Tenant shall pay Tenant’s proportionate share of
such costs in the manner set forth in Section 4.2.
(b)    Tenant shall also pay to Landlord as an item of additional rent, within
thirty (30) days after delivery of Landlord’s statement or invoice therefor,
Landlord’s “standard charges” (as hereinafter defined, which shall be in
addition to the electricity charge paid to the utility provider) for “after
hours” usage by Tenant of each Legacy HVAC Unit (as defined below) servicing the
Premises. “After hours” shall mean more than three thousand four hundred
thirty-two (3,432) hours during each twelve (12) month period, commencing on the
Commencement Date for the Laguna Canyon Premises (each, a “Legacy HVAC Recovery
Period”), with such annualized allowance based upon sixty-six (66) hours of
usage per week for the fifty-two (52) weeks during each Legacy HVAC Recovery
Period during the Term. “After hours” usage shall be determined based upon the
operation of the applicable Legacy HVAC Unit during each Legacy HVAC Recovery
Period on a “non-cumulative” basis (that is, without regard to Tenant’s usage or
nonusage of other Legacy HVAC Unit(s) or New HVAC Units (as defined below)
serving the Premises, or of the applicable Legacy HVAC Unit during other Legacy
HVAC Recovery Periods during the Term). As used herein, “standard charges” shall
mean (i) $1.00 per hour for 1-5 ton HVAC units, (ii) $5.00 per hour for 6-9 ton
HVAC units, and (iii) $10.00 per hour for HVAC units of 10 tons or greater (in
addition to the applicable electricity charges paid to the utility provider).
New HVAC Units shall not be subject to any standard charges or included in the
determination of after hours usage.
(c)    As used herein, “Legacy HVAC Unit” shall mean each of the twenty-five
(25) roof-top mounted HVAC units existing at the Laguna Canyon Premises as of
the Delivery Date of the Laguna Canyon Premises, each of which shall be subject
to the standard charges for after hours usage during each Legacy HVAC Recovery
Period as described above. As used herein, “New HVAC Units” shall mean any new
HVAC units installed by Tenant after the Delivery Date. The New HVAC Units will
be owned, insured, maintained and repaired by Tenant until the Expiration Date
or earlier termination of this Lease. Landlord shall have no obligation to
provide service, maintenance or repair with respect to the New HVAC Units, which
shall be considered supplemental HVAC equipment serving only the Premises
pursuant to Section 7.2 of the Lease. Tenant shall own and have




--------------------------------------------------------------------------------



the right to depreciate the cost of the New HVAC Units for Tenant’s benefit. The
New HVAC Units are intended to primarily serve the non-office portions of the
Laguna Canyon Premises (i.e., laboratories), and shall not be subject to any
standard charges or included in the determination of any after hours usage for
the Legacy HVAC Units. Subject to Landlord’s approval of the Tenant Improvements
for the Laguna Canyon Premises, Tenant shall have no obligation to remove the
New HVAC Units nor to restore any portion of the Premises modified for the
installation and maintenance of the New HVAC Improvements once the Working
Drawings and Specifications or any Change related thereto has been approved by
Landlord, and the New HVAC Units are not designated by Landlord in writing as a
Required Removal Item when so approved.
(d)    Landlord shall not be liable for damages or otherwise for any failure or
interruption of any utility or other service furnished to the Premises, and no
such failure or interruption shall be deemed an eviction or entitle Tenant to
terminate this Lease or withhold or abate any rent due hereunder; provided,
however, if as a result of the direct actions of Landlord, its employees,
contractors or authorized agents, for more than 3 consecutive business days
following written notice to Landlord there is no electricity, HVAC or elevator
services to all or a portion of the Premises, or such an interruption of other
essential utilities and building services, such as fire protection or water, so
that all or a portion of the Premises cannot be used by Tenant, then Tenant’s
Basic Rent (or an equitable portion of such Basic Rent to the extent that less
than all of the Premises are affected) shall thereafter be abated until the
Premises are again usable by Tenant; provided, however, that if Landlord is
diligently pursuing the repair of such utilities or services and Landlord
provides substitute services reasonably suitable for Tenant’s purposes, as for
example, bringing in portable air-conditioning equipment, then there shall not
be an abatement of Basic Rent. Landlord shall at all reasonable times have free
access to the Building and Premises to install, maintain, repair, replace or
remove all electrical and mechanical installations of Landlord.
P. Alterations. Section 7.3 of the Lease is hereby modified by deleting the
first sentence and replacing it with the following:
“Except for (a) constructing and securing racks and similar items to walls and
floors (collectively, the “Racking”), (b) installing necessary phone and data
cabling infrastructure (collectively, the “Cabling”), and (c) cosmetic
alteration projects that do not exceed $100,000 during each calendar year which
satisfy the criteria in the next following sentence, Tenant shall make no
alterations, additions, fixtures or improvements (“Alterations”) to the Premises
or the Building without the prior written consent of Landlord, which consent may
be granted or withheld in Landlord’s sole and absolute discretion.”
Q. Mechanic’s Liens. Section 7.4 of the Lease is hereby deleted in its entirety
and the following substituted therefor:
“SECTION 7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly cause
any such lien to be released by posting a bond in accordance with California
Civil Code Section 8424 or any successor statute. In the event that Tenant shall
not, within 20 days following Tenant’s receipt of written notice of the
imposition of any lien, cause the lien to be released of record by payment or
posting of a proper bond, Landlord shall have, in addition to all other
available remedies, the right to cause the lien to be released by any means it
deems proper, including payment of or defense against the claim giving rise to
the lien. All expenses so incurred by Landlord, including Landlord’s reasonable
attorneys’ fees, shall be reimbursed by Tenant within 30 days following
Landlord’s written demand. Tenant shall give Landlord no less than 20 days’
prior notice in writing before commencing construction of any kind on the
Premises.
R. Certain Transfers. Section 9.4 of the Lease is hereby deleted in its entirety
and the following substituted therefor:
“SECTION 9.4. CERTAIN TRANSFERS. The following shall be deemed to constitute an
assignment of this Lease; (a) the sale of all or substantially all of Tenant’s
assets (other than bulk sales in the ordinary course of business), (b) if Tenant
is a corporation, an unincorporated association, a limited liability company or
a partnership, the transfer, assignment or hypothecation of any stock or
interest in such corporation, association, limited liability company or
partnership in the aggregate of twenty-five percent (25%) (except for publicly
traded shares of stock constituting a transfer of twenty-five percent (25%) or
more in the aggregate, so long as no change in the controlling interest of
Tenant occurs as a result thereof), or (c) any other direct or indirect change
of control of Tenant, including, without limitation, change of control of
Tenant’s parent company or a merger by Tenant or its parent company.
Notwithstanding the foregoing, Landlord’s consent shall




--------------------------------------------------------------------------------



not be required for the assignment of this Lease or the subletting of all or any
portion of the Premises to any entity controlling, controlled by or under common
control with, Tenant, or as a result of the sale of all or substantially all of
Tenant’s business assets, a merger by Tenant with or into another entity or a
reorganization of Tenant (collectively, a “Permitted Transfer”), so long as (i)
in the case of an assignment of this Lease, the net worth of the successor or
reorganized entity after such Permitted Transfer is at least equal to the
greater of the net worth of Tenant as of the execution of this Lease by Landlord
or the net worth of Tenant immediately prior to the date of such Permitted
Transfer, evidence of which, satisfactory to Landlord, shall be presented to
Landlord prior to such Permitted Transfer, (ii) Tenant shall provide to
Landlord, prior to such Permitted Transfer, written notice of such Permitted
Transfer and such assignment or sublease documentation and other information as
Landlord may reasonably require in connection therewith, and (iii) all of the
terms and requirements of Sections 9.2 and 9.3 shall apply with respect to such
Permitted Transfer.
S. Tenant’s Indemnity. Section 10.3 of the Lease is hereby supplemented by
adding the following:
“Landlord shall reimburse Tenant for reasonable attorneys’ fees and costs to the
extent and in the proportion that any injury or damage is ultimately determined
by a court of competent jurisdiction (or in connection with any negotiated
settlement agreed to by Landlord) to be attributable to the negligence or
willful misconduct of Landlord. Additionally, to the fullest extent permitted by
law, but subject to the express limitations on Landlord’s liability contained in
this Lease (including, without limitation, the provisions of Section 10.4
below), Landlord shall indemnify and hold harmless Tenant, and Tenant’s agents,
employees, lenders, and affiliates, from and against any and all claims,
liabilities, damages, costs or expenses arising either before or after the
Commencement Date from the negligence or willful misconduct of Landlord, its
affiliates, agents, employees, or contractors in connection with its obligations
with respect to the Project or this Lease.
T. Estoppel Certificate. Section 13.3 of the Lease is hereby deleted in its
entirety and the following substituted therefor:
“SECTION 13.2. ESTOPPEL CERTIFICATE. Tenant shall, within 10 business days after
receipt of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate in favor of those parties as are reasonably
requested by Landlord (including a Mortgagee or a prospective purchaser of the
Building or the Project).
U. Financials. Section 13.3 of the Lease is hereby deleted in its entirety and
the following substituted therefor:
“SECTION 13.3. FINANCIALS. The application, financial statements and tax
returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. Tenant shall during the Term (but no more than once per
calendar year unless Tenant is in Default) furnish Landlord with current annual
financial statements accurately reflecting Tenant’s financial condition upon
written request from Landlord within 10 business days following Landlord’s
request; provided, however, that so long as Tenant or Tenant’s parent company is
a publicly traded corporation on a nationally recognized stock exchange, the
foregoing obligation to deliver the statements shall be waived.
V. Holding Over. Section 15.1 of the Lease is hereby deleted in its entirety and
the following substituted therefor:
“SECTION 15.1. HOLDING OVER. If Tenant holds over for any period after the
Expiration Date (or earlier termination of the Term) without the prior written
consent of Landlord, such tenancy shall constitute a tenancy at sufferance only
and a Default by Tenant; such holding over with the prior written consent of
Landlord shall constitute a month-to-month tenancy commencing on the 1st day
following the termination of this Lease and terminating 30 days following
delivery of written notice of termination by either Landlord or Tenant to the
other. In either of such events, possession shall be subject to all of the terms
of this Lease, except that for the first 60 days of such holdover, the monthly
rental shall be 150% of the total monthly rental for the month immediately
preceding the date of termination. Thereafter, such monthly rental rate shall be
subject to Landlord’s right to modify same upon 30 days’ notice to Tenant. The
acceptance by Landlord of monthly hold-over rental in a lesser amount shall not
constitute a waiver of Landlord’s right to recover the full amount due unless
otherwise agreed in writing by Landlord. If Tenant fails to surrender the
Premises following the expiration of this Lease despite demand to do so by
Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender. The foregoing provisions of this
Section 15.1 are in addition to and do not affect Landlord’s right of re-entry
or any other rights of Landlord under this Lease or at law.




--------------------------------------------------------------------------------





W. Rules and Regulations. Article 17 of the Lease is hereby supplemented by
adding the following sentence:
“Notwithstanding anything to the contrary contained in this Lease, Landlord
agrees that the Rules and Regulations shall not be modified or enforced by
Landlord in a manner that would unreasonably interfere with Tenant’s use of or
access to the Premises, the Building, the Project, or the parking areas in
accordance with Tenant’s rights under this Lease.”
X. SDN List. Section 22.7 of the Lease is hereby deleted in its entirety and the
following substituted therefor:
“SECTION 22.7. SDN LIST. Tenant hereby represents and warrants that neither
Tenant nor any officer, director, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). Landlord hereby
represents and warrants that neither Landlord nor any officer, director,
partner, member or other principal of Landlord is listed as a SDN on the list of
such persons and entities issued by the OFAC.”
IV.    GENERAL.
A. Effect of Amendments. The Lease shall remain in full force and effect and
unmodified except to the extent that it is modified by this Amendment.
B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
C. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
D. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.
E. Counterparts; Digital Signatures.  If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment.  In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.
F. Certified Access Specialist. As of the date of this Amendment, there has been
no inspection of the Building and Project by a Certified Access Specialist as
referenced in Section 1938 of the California Civil Code.
V.    EXECUTION.
Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.




--------------------------------------------------------------------------------



LANDLORD:    
 
 
TENANT:
 
 
 
 
 
 
 
 
THE IRVINE COMPANY LLC,
 
MASIMO CORPORATION,
a Delaware limited liability company    
 
a Delaware corporation
 
 
 
 
 
 
 
By
/s/ Steven M. Case
 
By
/s/ Yongsam Lee
 
 
Steven M. Case, Executive Vice President Office Properties
 
Printed Name
Yongsam Lee
 
 
 
 
 
Title
CIO
 
 
 
 
 
 
 
 
By
/s/ Michael T. Bennett
 
By
/s/ Mark de Raad
 
Michael T. Bennett, Senior Vice President Operations, Office Properties
 
Printed Name
Mark de Raad
 
 
 
 
 
Title
CFO
 



                    


            
    








--------------------------------------------------------------------------------



EXHIBIT A
Laguna Canyon Premises
(15776 Laguna Canyon Road, Irvine, CA)


[a15776lgncyninteriorpng.jpg]






[a15776lgncyninteriorflr2png.jpg]




--------------------------------------------------------------------------------



EXHIBIT X
WORK LETTER
(Tenant Buildout with Landlord’s Contribution)
I.    TENANT IMPROVEMENTS
The tenant improvement work (“Tenant Improvements” or the “Tenant Improvement
Work”) shall consist of the work required to complete certain improvements to
the Laguna Canyon Premises pursuant to approved “Working Drawings and
Specifications” (as defined below). Tenant shall employ a licensed architect
reasonably acceptable to Landlord (the “Architect”) for preparation of the
“Preliminary Plan” and “Working Drawings and Specifications” (as hereinafter
defined), and shall cause the Architect to inspect the Laguna Canyon Premises to
become acquainted with all existing conditions. Tenant shall contract with the
“TI Contractor” (as defined below) to construct the Tenant Improvements. The
Tenant Improvement Work shall be undertaken and prosecuted in accordance with
the following requirements:
A.
Tenant shall submit the following to Landlord: (i) a preliminary pricing plan
for the Tenant Improvements prepared by the Architect, which shall include
interior partitions, ceilings, interior finishes, interior doors, suite
entrance, floor coverings, window coverings, lighting, electrical and telephone
outlets, plumbing connections, heavy floor loads and other special requirements
(“Preliminary Plan”), (ii) working drawings and specifications prepared by the
Architect based on the approved Preliminary Plan (the “Working Drawings and
Specifications”), and (iii) any change proposed by Tenant to the approved
Working Drawings and Specifications (“Change”). Within 5 business days following
its submission to Landlord, Landlord shall approve (by signing a copy thereof)
or shall disapprove the Preliminary Plan and/or any Change, and within 10
business days following its submission to Landlord, Landlord shall approve or
shall disapprove the Working Drawings and Specifications. If Landlord
disapproves the Preliminary Plan, Working Drawings and Specifications or Change,
Landlord shall specify in detail the reasons for disapproval and Tenant shall
cause the Architect to modify the Preliminary Plan, Working Drawings and
Specifications or Change to incorporate Landlord’s suggested revisions in a
mutually satisfactory manner. Tenant agrees and acknowledges that Landlord will
not check the Preliminary Plan, the Working Drawings and Specifications and/or
any Change for building code compliance (or other federal, state or local law,
ordinance or regulations compliance), and that Tenant and its Architect shall be
solely responsible for such matters. Notwithstanding the foregoing, but subject
to Section I.O below, Landlord may only provide its disapproval of the Working
Drawings and Specifications or a Change in the event such submittal: (i) shall
not comply with applicable law or building code, (ii) adversely affects the
Building or Project systems or structural components, (iii) adversely affects
other tenants in the Project, or (iv) affects the exterior of the Building in
any manner.

B.
The Tenant Improvements shall only include actual improvements to the Laguna
Canyon Premises approved by Landlord as provided above, and shall exclude (but
not by way of limitation) Tenant’s furniture, trade fixtures, partitions,
equipment and signage improvements, if any. Further, to the extent applicable,
the Tenant Improvements shall incorporate Landlord’s building standard materials
and specifications for the Project as set forth in Schedule I (“Standard
Improvements”); provided, however, the Tenant Improvements shall include
materials, finishes and specifications set forth in the Preliminary Plan, even
if the same is of higher quality than the Standard Improvements (the “Approved
Improvements”). Notwithstanding the foregoing, no deviations from the Standard
Improvements may be required by Tenant with respect to doors and frames, finish
hardware, entry graphics, the ceiling system, light fixtures and controls,
mechanical systems, fire life and safety systems and/or window coverings;
provided that Landlord may, authorize in writing one or more of such deviations,
in which event Tenant shall be solely responsible for the cost of replacing same
with the applicable Standard Improvements upon the expiration or termination of
this Lease. All other deviations from the Standard Improvements or the Approved
Improvements (such deviations referred to herein as the “Non-Standard
Improvements”) shall be subject to the prior approval of Landlord, which
approval shall not be unreasonably withheld, provided, however that Landlord
shall in no event be required to approve any Non-Standard Improvement if
Landlord determines that such Non-Standard Improvements (i) are of a lesser
quality than the corresponding Standard Improvements or Approved Improvements,
(ii) fails to conform to applicable governmental requirements, (iii) requires
building services beyond the level Landlord has agreed to provide Tenant under
this Lease, (iv) interferes in any manner with the proper functioning of, or
Landlord’s access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment in or serving the Building, or (v) would have an adverse
aesthetic impact to the Laguna Canyon Premises or would cause material
additional expenses to Landlord in reletting the Laguna Canyon Premises.





--------------------------------------------------------------------------------



C.
Tenant shall contract with a licensed general contractor reasonably approved by
Landlord (the “TI Contractor”) for construction of the Tenant Improvements. The
TI Contractor shall solicit bids from at least 3 subcontractors (reasonably
acceptable to Landlord) for each major subtrade, provided that the drywall and
acoustical subcontractors shall be union contractors. If required by Landlord,
Tenant shall use the electrical, mechanical, plumbing and fire/life safety
engineers reasonably acceptable to Landlord; if Tenant elects to use contractors
other than Landlord’s designated electrical, mechanical, plumbing and fire/life
safety engineers, and if such election is approved by Landlord, Landlord shall
be entitled to have its designated contractors perform a “peer review” of such
contractors work, and the reasonable cost thereof shall be borne solely by
Tenant, but may be paid for by Tenant using any unused portion of the Landlord’s
Contribution. Following the competitive bidding of the major subtrade work,
Tenant shall enter into a construction contract (the “TI Contract”) with the TI
Contractor for construction of the Tenant Improvements. If requested by
Landlord, Tenant shall deliver copy of the TI Contract to Landlord. Tenant shall
cause the Tenant Improvements to be constructed in a good and workmanlike manner
in accordance with the approved Working Drawings and Specifications.

D.
Intentionally omitted.

E.
Prior to the commencement of the Tenant Improvement Work, Tenant shall deliver
to Landlord a copy of the final application for permit and issued permit for the
work.

F.
The TI Contractor shall comply with Landlord’s requirements as generally imposed
on third party contractors, including without limitation all insurance coverage
requirements and the obligation to furnish appropriate certificates of insurance
to Landlord, prior to commencement of construction or the Tenant Improvement
Work.

G.
A construction schedule shall be provided to Landlord prior to commencement of
the construction of the Tenant Improvement Work, and weekly updates shall be
supplied during the progress of the work.

H.
Tenant shall give Landlord at least 10 business days prior written notice of the
commencement of construction of the Tenant Improvement Work so that Landlord may
cause an appropriate notice of non-responsibility to be posted.

I.
The Tenant Improvement Work shall be subject to inspection at all times by
Landlord and its construction manager, and Landlord and/or its construction
manager shall be permitted to attend weekly job meetings with the TI Contractor.

J.
Upon completion of the Tenant Improvement Work, Tenant shall cause to be
provided to Landlord a close-out package which shall include, without
limitation, the following: (i) as-built drawings of the Tenant Improvements work
signed by the Architect, (ii) CAD files of the improved space compatible with
Landlord’s CAD standards, (iii) a final punch list signed by Tenant, (iv) final
and unconditional lien waivers from the TI Contractor and all subcontractors,
and (v) a certificate of occupancy for the Laguna Canyon Premises (collectively,
the “Close-Out Package”).

K.
The Tenant Improvements work shall be prosecuted at all times in accordance with
all state, federal and local laws, regulations and ordinances, including without
limitation all OSHA and other safety laws, the Americans with Disabilities Act
(“ADA”) and all applicable governmental permit and code requirements.

L.
All of the provisions of this Lease (including, without limitation, the
provisions of Sections 7.4, 10.1 and 10.3, except for the covenants to pay rent,
shall apply to and shall be binding on Tenant with respect to the construction
of the Tenant Improvements.

M.
Tenant hereby designates Yongsam Lee, Telephone (949) 697-4232, Email:
ylee@masimo.com, as its representative, agent and attorney-in-fact for the
purpose of receiving notices, approving submittals and issuing requests for
Changes, and Landlord shall be entitled to rely upon authorizations and
directives of such person(s) as if given directly by Tenant. Any notices or
submittals to, or requests of, Tenant related to this Work Letter and/or the
Tenant Improvement Work may be sent to Tenant’s Construction Representative at
the email address above provided. Tenant may amend the designation of its
construction representative(s) at any time upon delivery of written notice to
Landlord.

N.
Tenant and the TI Contractor and its subcontractors shall be permitted to enter
the Laguna Canyon Premises prior to the Commencement Date for the Laguna Canyon
Premises to construct the Tenant Improvements. The foregoing license to enter
the Laguna Canyon Premises prior to the Commencement Date for the Laguna Canyon
Premises is, however, conditioned upon the compliance by the TI Contractor with
all requirements imposed by Landlord on third party contractors, including
without limitation the maintenance of workers’ compensation and public liability
and property damage insurance by the TI Contractor in amounts and with companies
and on forms satisfactory to Landlord, with certificates of such insurance being
furnished to Landlord prior to proceeding with any such entry. Landlord





--------------------------------------------------------------------------------



will provide all utilities for the construction of the Tenant Improvements at
the Laguna Canyon Premises (i.e., electrical, HVAC during normal business hours,
water, etc.) at no cost to Tenant or the TI Contractor. Landlord shall not be
liable in any way for any injury, loss or damage which may occur to any such
work being performed by Tenant, the same being solely at Tenant’s risk. Tenant
further agrees that the Commencement Date for the Laguna Canyon Premises is not
conditioned upon, nor shall such Date be extended by, the completion of the
foregoing Tenant Improvements.
O.
All of the Tenant Improvements shall become the property of Landlord and shall
be surrendered with the Laguna Canyon Premises at the expiration or sooner
termination of this Lease, except that Landlord shall have the right, by written
notice to Tenant given at the time of Landlord’s approval of the Preliminary
Plan, the Working Drawings and Specifications and any Change, to require Tenant
either to remove all or any of the Tenant Improvements approved in the
Preliminary Plan or in the Working Drawings and Specifications or by way of such
Change (as specified in such written notice, a “Required Removal Item”), to
repair any damage to the Laguna Canyon Premises or the Common Areas arising from
such removal of any Required Removal Item, and to replace any Non-Standard
Improvements or Approved Improvements so approved with the applicable Building
Standard Improvement, or to reimburse Landlord for the reasonable cost of such
removal, repair and replacement upon demand. Any such removals, repairs and
replacements by Tenant shall be completed by the Expiration Date or sooner
termination of this Lease. Notwithstanding anything to the contrary contained in
the foregoing, no such removal or restoration shall be required for any of the
components of the Tenant Improvements shown in any Preliminary Plan, the Working
Drawings and Specifications or any Change once the same has been approved by
Landlord and not designated by Landlord in writing as a Required Removal Item
when so approved.

II.    COST OF THE TENANT IMPROVEMENTS WORK
A.
Landlord shall provide to Tenant a tenant improvement allowance in the amount of
$707,220.00 (the “Landlord’s Contribution”), based on $10.00 per rentable square
foot of the Laguna Canyon Premises, towards the “Completion Cost” of the Tenant
Improvements (as hereinafter defined), with any excess cost of the Tenant
Improvements to be borne solely by Tenant. If the actual cost of completion of
the Tenant Improvements is less than the maximum amount provided for the
Landlord’s Contribution, such savings shall inure to the benefit of Landlord and
Tenant shall not be entitled to any credit or payment. It is further understood
and agreed that the Tenant Improvements shall be scheduled and shall be
substantially completed not later than the date that is one hundred eighty (180)
days after the Delivery Date for the Laguna Canyon Premises (except in the event
of a matter beyond the reasonable control of either party, in which case such
date shall be extended on a day for day basis) to be eligible for funding by
Landlord, and that Landlord shall not be obligated to fund any portion of the
Landlord’s Contribution towards Tenant Improvements completed after such date
(as the same may be so extended).

B.
The “Completion Cost” shall mean the costs of completing the Tenant Improvements
in accordance with the approved Working Drawings and Specifications, including
but not limited to the following: (i) payments made to the TI Contractor,
architects, engineers, subcontractors, project managers (not to exceed 3% of the
Completion Cost) and other third party consultants in the performance of the
work, (ii) permit fees and other sums paid to governmental agencies, and (iii)
costs of all materials incorporated into the work or used in connection with the
work. The Completion Cost shall also include an administrative/overhead fee to
be paid to Landlord or to Landlord’s management agent in the amount of 3% of the
Completion Cost, and Landlord’s reasonable “peer review” fees for the review of
the Preliminary Plan and Working Drawings and Specifications by Landlord’s
project architect and its MEP engineers, which fees shall be paid from the
Landlord’s Contribution.

C.
Landlord shall fund the Landlord’s Contribution (less any applicable deductions
for the above-described administrative/overhead fee and all “peer review”
charges) in installments (not more frequently than monthly) as and when costs
are incurred and a payment request therefor is submitted by Tenant, which
payment request shall include a copy of all supporting invoices, lien waivers
(in the form prescribed by the California Civil Code), and pertinent reasonable
back-up information (all of which can be in the form of an email (i.e. PDF
copies)).  Landlord shall fund the payment request within 30 days following
receipt of the application and supporting materials; provided that a 10%
retention shall be held on payments to Tenant until Landlord receives the
complete Close-Out Package.  Such 10% retention of the Landlord Contribution
towards the Completion Cost shall be funded within 30 days following Landlord’s
receipt of the completed Close-Out Package. 









--------------------------------------------------------------------------------



Schedule I
Tenant Improvement / Interior Construction Outline Specifications
(By Tenant/Tenant Allowance)


Note During preliminary walk throughs, construction management is to confirm
re-use of existing building components and provide direction to: 1) match
existing , or 2) provide new building standard at all remodel conditions; or 3)
provide upgrade to building standard based on project team input. Each suite to
be reviewed on a case-by-case basis.
Tenant Standard
General Office:
CARPET
 
Direct glue broadloom carpet.
 
 
 
VINYL COMPOSITION TILE (VCT)
 
12” x 12” VCT Armstrong Standard Excelon.
 
 
 
WALLS
 
Standard Walls: 5/8” gypsum drywall on 2-1/2” x 25 ga. metal studs 16” o.c.,
floor to ceiling construction. No walls shall penetrate the grid unless required
by code. All walls shall be straight, and parallel to building exterior walls.
All offices and rooms shall be constructed of a standard size and tangent to a
building shell or core wall.
 
Exterior Walls (First Generation Only): 5/8” gypsum drywall furring on 25 ga.
metal studs, with R-13 insulation.
 
 
 
PAINT
 
Paint finish, one standard color to be Benjamin Moore AC-40, Glacier White, flat
finish. Dark colors subject to Landlord approval.
 
 
 
BASE
 
2-1/2” Burke rubber base; straight at cut pile carpet, coved at resilient
flooring and loop carpet.
 
 
 
RUBBER TRANSITION STRIP
 
Transition strip between carpet and resilient flooring to be Burke #150, color:
to match adjacent V.C.T.
 
 
 
PLASTIC LAMINATE
 
Plastic laminate color at millwork: Nevamar “Smoky White”, Textured #S-7-27T.
 
 
 
CEILING
 
2x4 USG Radar Illusions #2842 scored ceiling tile, installed in building
standard 9/16” or 15/16” T-bar grid. Continuous grid throughout.
 
 
 
LIGHTING
 
All spaces are to be illuminated with building standard 2 x 4 direct/indirect
fixtures, approved by the Landlord.
 
 
 
DOORS
 
1-3/4” solid core, 3’’-0” x 8’-10” plain sliced white oak, Western Integrated
clear anodized aluminum frames, Schlage “D” series “Sparta” latchset hardware,
dull chrome finish.
 
 
 
OFFICE SIDELITES
 
All interior offices to have sidelite glazing adjacent to office entry door, 4’
wide x door height, Western Integrated clear anodized aluminum frame integral to
door frame with clear tempered glass.
 
 
 
WINDOW COVERINGS
 
Vertical blinds: Mariak Industries PVC blinds at building perimeter windows,
Model M-3000, Color: Light Grey.
 
 
Tenant Standard
Mechanical (continued):
Mid-Tech / Manufacturing Building: Air distribution downstream of packaged
rooftop units and/or split system fan coil units shall be provided complete with
ductwork, 2’x2’ perforated face ceiling diffusers, 2’x2’ perforated return air
grilles and air balance. All ductwork shall be sheet metal constructed per
SMACNA standards and insulated per the latest Title 24 requirements. Interior
zone shall be limited to a maximum of 2500 square feet.
 
Packaged rooftop units and/or split system units shall be connected to existing
Irvine Company Energy Management System. Thermostats shall be located adjacent
to light switch at 48” above finished floor. EMS shall be Andover and installed
by AAS.
 
New packaged rooftop units larger than 5-ton shall be provided with seismic
isolation curb with minimum 1-inch spring deflection. New packaged rooftop units
larger than 6.25 ton shall be provided with economizer with barometric relief
damper.
 
 





--------------------------------------------------------------------------------



Tenant Standard Fire Protection:
FIRE PROTECTION
 
Pendant satin chrome plated, recessed heads, adjustable canopies, minimum K
factor to be 5.62, located at center of 2’ x 2’ section of scored ceiling tile.
Ceiling drops from shell supply loop.
 
 
Tenant Standard Fire Sprinkler:
FIRE SPRINKLER
 
Hard pipe to be used. Any substitutions to be submitted for Landlord review and
approval prior to install.
 
Center sprinkler head in 2x2 ceiling tile.
 
 
Tenant Standard Electrical:
ELECTRICAL SYSTEM
 
A 277/480 volt, three phase, four wire tenant metered distribution section will
be added to main service at Main Electrical Room.
 
Tenant Electrical Room, located within the lease space, as directed by the
Landlord, to include 277/480 volt and 120/208 volt panels, transformer, lighting
control panel, as required.
 
Standard tenant electrical capacity will be provided in the following capacity:
 
• Lighting 277V: Minimum of 1.2 watt watts per s.f.
 
• General 277V Power: As required to accommodate tenant loads.
 
• HVAC Power 277/480V: As required to accommodate the HVAC equipment.
 
• General 120/208V Power: Minimum of 8.0 watts per s.f.
 
 
 
LIGHTING
 
All spaces are to be illuminated with building standard 2’ x 4’, direct/indirect
fixtures based on one (1) fixture per 96 square feet.
 
All lighting shall be controlled by occupancy sensors and ½ switched per Title
24. Provide wall mounted dual relay occupancy sensors in small spaces and
ceiling mounted paired with two switches in double gang box, Leviton “Decora”
style switches with a white plastic coverplate, 48” AFF to switch centerline.
 
Exit signs: Internally illuminated, white sign face with green text.
 
 
 
OUTLETS
 
Power: Leviton “Decora” style 15 / 20 amp 125-volt specification grade white
duplex receptacle mounted vertically, 18” AFF to centerline, with a white
plastic coverplate.
 
 
 
All furniture systems will be assumed to be a four (4) circuit / eight (8) wire
configuration. All furniture system workstations are assumed to have personal
computers only and will be connected at a ratio of eight (8) workstations per
four (4) circuit / eight (8) wire homerun.
 
All wall mounted furniture system communication feeds will be provided with (2)
1 ½” conduit (non-fire rated / non-insulated walls) OR (2) 1 ¼” conduit (fire
rated / insulated walls); a 4S/DP box and a double-gang mud ring in the wall.
One (1) furniture system communication feeds will be assumed to be capable of
providing enough cabling capacity for eight (8) work stations.
 
Power and Telecom Feeds to systems furniture by Tenant to be via walls, furred
columns or ceiling J-box.
 
All wall mounted general communication outlets in non-fire rated / non-insulated
walls will be provided a 2-gang mud ring and a pull string in the wall. All wall
mounted communication outlets in fire-rated and insulated walls will be provided
with ¾” conduit (voice and / or data only) OR a 1” conduit (combination voice /
data), stubbed into the accessible ceiling space, 4S/DP box and a single gang
mud ring in the wall. Cover plate, jacks and cables by tenant.
 
A single tenant telecom room will be provided with a single 4’ x 8’ backboard.
An empty 2” conduit will be routed from this backboard to the building’s main
telephone backboard. An empty 4” conduit sleeve will be stubbed into the
accessible ceiling space.
 
 
Tenant Standard Warehouse/Shipping and Receiving (if applicable):
FLOORS
 
Sealed concrete.
 
 
 
WALLS
 
5/8” gypsum wallboard standard partition, height and construction subject to
Landlord approval. At furred walls, paint to match Benjamin Moore AC-40 Glacier
White. Provide rated partition at occupancy separation, as required by code.
 
 
 
CEILING
 
Exposed structure, non-painted.
 
 
 
WINDOWS
 
None
 
 





--------------------------------------------------------------------------------



 
ACCESS
 
7’-6” H x 7’-6” W glazed service doors. Glazing is bronze reflective glass.
 
 
 
HVAC
 
None
 
 
 
PLUMBING
 
Single accommodation restroom, if required.
 
Sheet vinyl flooring to be Armstrong Classic Corlon “Seagate” #86526 Oyster,
with Smooth White FRP panel wainscot to 48” high. Painted walls and ceiling to
be Benjamin Moore AC-40 Glacier White, semi-gloss finish.
 
 
 
LIGHTING
 
T5 High Bay, 2 x 4 fixtures.
 
 
 
OTHER ELECTRICAL
 
Convenience outlets; surface mounted at exposed concrete walls.
 
 
 
SECURITY
 
Lockable doors.













--------------------------------------------------------------------------------



EXHIBIT Y


PROJECT DESCRIPTION
Laguna Canyon


[a15776lgncynmap.jpg]


